IN THE
                        TENTH COURT OF APPEALS

                               No. 10-13-00409-CR

ADAM LAMAR BROOKS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                     From the County Court at Law No. 1
                            Brazos County, Texas
                     Trial Court No. 11-01734-CRM-CCL1


                                    ORDER


        Adam Lamar Brooks was convicted of indecent exposure and sentenced to 120

days in jail with a $1,000 fine. See TEX. PENAL CODE ANN. § 21.08 (West 2011). Brooks

filed a motion to suppress his statements in which he generally contended he did not

voluntarily make any statements to police. After two hearings, the motion to suppress

was denied. Brooks requested findings of fact and conclusions of law, but none were

made.
        The Court of Criminal Appeals has said, “Under article 38.22 of the Texas Code

of Criminal Procedure, ‘[i]n all cases where a question is raised as to the voluntariness

of a statement of an accused, the [trial] court ... must enter an order stating its

conclusion as to whether or not the statement was voluntarily made, along with the

specific finding of fact upon which the conclusion was based, which order shall be filed

among the papers of this cause.’” Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App.

2013) (quoting art. 38.22, sec. 6). In Vasquez, the Court held that “written findings are

required in all cases concerning voluntariness. The statute has no exceptions.” Id.

        Accordingly, this appeal is abated to the trial court to make findings of fact and

conclusions of law regarding whether Brooks’ statements were voluntary. The trial

court’s findings of fact and conclusions of law must be prepared, signed, and filed as a

supplemental clerk’s record with this Court within 28 days from the date of this Order.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed January 29, 2015




Brooks v. State                                                                       Page 2